         Case 4:19-cv-02856 Document 57 Filed on 10/15/20 in TXSD Page 1 of 7
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     October 15, 2020
                                 IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

TYGER MANUFACTURING, LLC,                                     §
    Plaintiff,                                                §
                                                              §
v.                                                            §   CIVIL ACTION NO. H-19-2856
                                                              §
MIKE’S WORLDWIDE LLC, et al.,                                 §
    Defendants.                                               §

                                                MEMORANDUM AND ORDER

            This patent case is before the Court on the Motion for Voluntary Dismissal

(“Motion”) [Doc. # 52] filed by Plaintiff Tyger Manufacturing LLC (“Tyger”),

seeking dismissal of this lawsuit pursuant to Rule 41(a)(2) of the Federal Rules of

Civil Procedure. Defendants Mike’s Worldwide LLC, Mike’s Novelties, Inc., and

Manish Chander (collectively, “Mike’s”), filed an Opposition [Doc. # 55], and Tyger

filed a Reply [Doc. # 56].

            Also pending is Defendants’ Motion for Reconsideration [Doc. # 47], seeking

reconsideration of certain claim construction rulings set forth in the Court’s

Memorandum and Order on Claim Construction [Doc. # 46]. Tyger filed an

Opposition [Doc. # 51], and Mike’s filed a Reply [Doc. # 54].

            The Court has carefully reviewed the record and the applicable legal authorities.

Based on that review, and the Fifth Circuit’s preference for freely granting voluntary


P:\ORDERS\11-2019\2856MVoluntaryDismissal.wpd   201014.0809
         Case 4:19-cv-02856 Document 57 Filed on 10/15/20 in TXSD Page 2 of 7




dismissal under Rule 41(a)(2), the Court grants the Motion on the terms set forth

herein. The Court’s ruling on the Motion moots the Motion for Reconsideration.

I.          BACKGROUND

            Tyger is the sole owner of United States Patent No. 10,314,333 (“the ’333

Patent”), entitled “Smoking Device.” Tyger is also the sole owner of United States

Patent No. D761,487 (“the ’487 Patent”), a design patent entitled “Smoking Device.”

Tyger alleges that it manufactures, markets, and sells a smoking pipe covered by the

two Patents in Suit. Tyger alleges further that Defendants sold smoking pipes that

infringed Claim 1 and Claim 2 of the ’333 Patent, and the single claim of the ’487

Patent. It is undisputed that Defendants are no longer selling the allegedly infringing

pipes, having decided to stop selling them on September 28, 2018. See Declaration

of Louis F. Teran, Exh. 1 to Opposition [Doc. # 55], ¶ 6.

            On August 11, 2020, following claim construction briefing and a hearing

pursuant to Markman v. Westview Instruments, Inc., 517 U.S. 370, 390 (1996), the

Court issued its Memorandum and Order on Claim Construction [Doc. # 46]. On

August 17, 2020, Defendants filed their Motion for Reconsideration. On September 8,

2020, Plaintiff filed its Motion for Voluntary Dismissal, seeking “dismissal of the case

with prejudice as to the sale of any accused product prior to the date of dismissal and




P:\ORDERS\11-2019\2856MVoluntaryDismissal.wpd   201014.0809   2
         Case 4:19-cv-02856 Document 57 Filed on 10/15/20 in TXSD Page 3 of 7




without prejudice as to any sale of accused product after the date of dismissal.” See

Motion, p. 1. Both motions have been fully briefed and are now ripe for decision.

II.         RULE 41(a)(2) STANDARD

            In cases where an answer or a motion for summary judgment has been served

on the plaintiff, the Federal Rules of Civil Procedure allow a plaintiff to dismiss a

lawsuit over a defendant’s objection only “by court order, on terms that the court

considers proper.” See FED. R. CIV. P. 41(a)(2); Hyde v. Hoffmann-La Roche, Inc.,

511 F.3d 506, 509 (5th Cir. 2007). Dismissal pursuant to Rule 41(a)(2) is within the

district court’s discretion and is generally allowed unless “the defendant will suffer

some plain legal prejudice other than the mere prospect of a second lawsuit.” See

Hyde, 511 F.3d at 509. The Fifth Circuit has stated that “motions for voluntary

dismissal should be freely granted unless the non-moving party will suffer some plain

legal prejudice . . ..” Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 317 (5th Cir.

2002). “Typical examples of such prejudice occur when a party proposes to dismiss

the case at a late stage of pretrial proceedings, or seeks to avoid an imminent adverse

ruling, or may on refiling deprive the defendant of a limitations defense.” In re FEMA

Trailer Formaldahyde Prod. Liab. Litig., 628 F.3d 157, 162 (5th Cir. 2010). “That

[the] plaintiff may obtain some tactical advantage over the defendant in future

litigation is not ordinarily a bar to dismissal.” Hyde, 511 F.3d at 509.


P:\ORDERS\11-2019\2856MVoluntaryDismissal.wpd   201014.0809   3
         Case 4:19-cv-02856 Document 57 Filed on 10/15/20 in TXSD Page 4 of 7




III.        ANALYSIS

            Plaintiff seeks dismissal with prejudice of all claims actually asserted in this

lawsuit, noting that the lawsuit does not cover future acts of infringement. See Reply

[Doc. # 56], p. 10. Defendants have not identified any plain legal prejudice other than

the prospect of a future lawsuit. Because Plaintiff agrees to dismissal with prejudice

of its claims based on past infringement, there can be no future lawsuit based on those

claims – the only claims that are asserted in this lawsuit. Even if the case were to

proceed to trial and final judgment, the potential for a future lawsuit based on claims

alleging future acts of infringement would not be foreclosed. See Aspex Eyewear, Inc.

v. Marchon Eyewear, Inc., 672 F.3d 1335, 1343 (Fed. Cir. 2012) (“this court and

others have characterized the ‘claim’ that gives rise to preclusion as encompassing

only the particular infringing acts or products that are accused in the first action or

could have been made subject to that action”). The Court finds that Plaintiff is

entitled to a voluntary dismissal with prejudice of the claims asserted in this lawsuit

involving sales prior to the date of dismissal.

            Defendants argues that if the Court grants Plaintiff’s Motion for Voluntary

Dismissal, the Court should award Defendants their attorneys’ fees incurred in this

case. When a plaintiff moves for a voluntary dismissal without prejudice under

Rule 41(a)(2), courts commonly award the defendant his attorneys’ fees. See Mort.


P:\ORDERS\11-2019\2856MVoluntaryDismissal.wpd   201014.0809   4
         Case 4:19-cv-02856 Document 57 Filed on 10/15/20 in TXSD Page 5 of 7




Guar. Ins. Corp v. Richard Carylon Co., 904 F.2d 298, 300 (5th Cir. 1990). Where,

however, the plaintiff seeks dismissal with prejudice, an award of fees is not

appropriate. See Western Falcon, Inc. v. Moore Rod & Pipe, LLC, 2015 U.S. Dist.

LEXIS 79297, *10 (S.D. Tex. June 18, 2015) (Rosenthal, J.); Alexander v. State Farm

Lloyds, 2014 WL 549389, *6 (S.D. Tex. Feb. 11, 2014) (Ellison, J.) (citing AeroTech,

Inc. v. Estes, 110 F.3d 1523, 1528 (10th Cir. 1997)); Amazing Spaces, Inc. v. Metro

Mini Storage, 2011 U.S. Dist. LEXIS 435, **4-5 (S.D. Tex. Jan. 4, 2011) (Rosenthal,

J.). Additionally, the record demonstrates that Defendants’ attorneys’ fees, most of

which were incurred in connection with the claim construction process, were in part

the result of Defendants’ refusal to discuss settlement with Plaintiff until after the

Markman hearing. See February 10, 2020 Email, Exh. L to Reply [Doc. # 56].

Therefore, the Court declines to award Defendants their attorneys’ fees.

            Rule 41(a)(2) allows the Court to dismiss a lawsuit on terms it considers proper.

See FED. R. CIV. P. 41(a)(2). In this case, Defendants’ Motion for Reconsideration is

currently pending, but after the Rule 41(a)(2) dismissal with prejudice there is no

longer a live case or controversy between the parties that requires construction of

disputed claim terms. Plaintiff has represented that its request for a dismissal with

prejudice of those claims asserted in the lawsuit -- claims based on alleged acts of

infringement that predate the dismissal -- is not dependent on how the Court were to


P:\ORDERS\11-2019\2856MVoluntaryDismissal.wpd   201014.0809   5
         Case 4:19-cv-02856 Document 57 Filed on 10/15/20 in TXSD Page 6 of 7




rule on the Motion for Reconsideration. See Motion, p. 2. Therefore, in the interest

of justice and there being no objection by Plaintiff, the Court considers it proper to

condition the Rule 41(a)(2) dismissal on the claim construction rulings being vacated

in their entirety.

IV.         CONCLUSION AND ORDER

            In the Fifth Circuit, motions for voluntary dismissal are freely granted unless

the non-moving party will suffer some plain legal prejudice beyond the prospect of

another lawsuit. The Court can allow a voluntary dismissal under Rule 41(a)(2) on

such terms as the Court considers proper. In this case, the Court grants Plaintiff’s

Motion for Voluntary Dismissal with prejudice of the claims asserted in this lawsuit,

with the condition that the Court’s claim construction ruling is vacated. As a result,

Defendants’ Motion for Reconsideration is moot. It is, therefore, hereby

            ORDERED that Plaintiff’s Motion for Voluntary Dismissal [Doc. # 52] is

GRANTED and all claims asserted in this lawsuit are DISMISSED WITH

PREJUDICE. Future claims relating to any alleged future infringement are not at

issue in this lawsuit and are not affected by this dismissal. It is further

            ORDERED that the Court’s August 11, 2020, Memorandum and Order on

Claim Construction [Doc. # 46] is VACATED. It is further




P:\ORDERS\11-2019\2856MVoluntaryDismissal.wpd   201014.0809   6
         Case 4:19-cv-02856 Document 57 Filed on 10/15/20 in TXSD Page 7 of 7




            ORDERED that Defendants’ Motion for Reconsideration [Doc. # 47] is

DENIED AS MOOT.

            SIGNED at Houston, Texas, this 15th day of October, 2020.




                                                                       NAN Y F. ATLAS
                                                              SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\2856MVoluntaryDismissal.wpd   201014.0809   7
